FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of November 4, 2008, to the Custody Agreement, dated as of July 21, 2008 (the "Agreement"), is entered into by and between TRUST FOR PROFESSIONAL MANAGERS, a Delaware business trust, (the "Trust") on behalf of its series, the Grubb & Ellis AGA Realty Income Fund (the "Fund") and U.S. Bank, N.A., a national banking association organized and existing under the laws of the United States of America (the “Custodian”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust and the Custodian desire to add Funds; and WHEREAS, Article 14.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR PROFESSIONAL MANAGERS U.S. BANK, N.A. By: /s/ Jospeh Neuberger By: /s/ Michael R. McVoy Printed Name: Joseph Neuberger Printed Name: Michael R. McVoy Title: Chairman Title: Vice President 1 Exhibit C to the Custody Agreement Separate
